Citation Nr: 0945230	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for vaginal 
hysterectomy, claimed as secondary to endocervicitis.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right foot sprain.  

3.  Entitlement to a compensable rating for endocervicitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for vaginal 
hysterectomy, claimed as secondary to endocervicitis, and an 
increased rating for post-operative endocervicitis.  The 
Veteran was also awarded service connection, with a 10 
percent initial rating effective December 5, 2003, for 
residuals of a right foot sprain.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations, to include her initial rating for residuals 
of a right foot sprain.  In September 2007 she testified 
before a Decision Review Officer seated at the RO.  

The Veteran also perfected an appeal of the RO's June 2004 
rating denial of service connection for migraine headaches.  
However, service connection for migraine headaches was 
subsequently granted in a May 2009 rating decision.  Because 
the Veteran was awarded service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Within a May 2009 VA Form 9, the Veteran requested a video 
hearing at the RO before a Veterans Law Judge.  There is no 
indication in the record that such a request was withdrawn.  
Therefore, because she has not yet been afforded such a 
hearing, a remand of this appeal is required.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video hearing at the RO before a member of 
the Board of Veterans' Appeals as soon as 
practical.  She also must be afforded 
timely notification of date and location 
of this hearing.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

